DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2020 has been entered.

Status of Claims
 Claims 1, 13, and 20 have been amended by Applicant. No claims have been added or cancelled. Accordingly, claims 1-20 remain currently pending.

Response to Arguments
Claim Rejections under 35 U.S.C. 101 
The rejection of claim 20 (as amended) under 35 U.S.C. 101 has been maintained with respect to the amended claim language “computer-readable hardware storage devices”. See Claim Rejection under 35 U.S.C. 101 section below. hardware storage devices” has further been made hereunder. See Specification objections section further below. 

Claim Rejections under 35 U.S.C. 103 
The rejection of claims 1-8, 12-18, and 20 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1, 13, and 20. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103. See Claim Rejections under 35. U.S.C. 103 section further below. 

The rejection of claim 9 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendment to independent claim 1. However, upon further consideration and in view of said amendment, a new ground(s) of rejection is made under 35 U.S.C. 103. See Claim Rejections under 35. U.S.C. 103 section further below. 

The rejection of claims 10 and 19 under 35 U.S.C. 103 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendment to independent claims 1 and 13. However, upon further consideration and in view of said amendments, a new ground(s) of rejection is made under 35 U.S.C. 103. See Claim Rejections under 35. U.S.C. 103 section further below. 

The rejection of claim 11 under 35 U.S.C. 103 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendment to independent claim 1. However, upon See Claim Rejections under 35. U.S.C. 103 section further below. 

Applicant’s arguments, filed 6/30/2020, with respect to independent claims 1, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claim language “computer-readable hardware storage devices”, recited in claim 20 (as amended), does not have antecedence support in the original disclosure. [Note: It is noted that the former claim language reciting “computer-readable storage devices” also lacks antecedence support in the original disclosure]. The original disclosure only states “computer-readable storage media”, “computer-See Specification, Paragraphs [0025], [0026], [0028], [0031], [0032], and [0033]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


15.	Claim 20 stands rejected under 35 U.S.C. 101 as being directed towards non-statutory subject matter. Original claim 20, recited “computer-readable storage media”. Absent an explicit definition in Applicant’s specification that limits coverage of said term to non-transitory signals (and/or explicitly disclaim coverage of transitory signals under said term), the term “computer-readable storage media” in original claim 20, was determined to cover, under its broadest reasonable interpretation, both statutory and non-statutory embodiments, which are not eligible for patent protection as the claim is directed to non-statutory subject matter. 

	Applicant subsequently amended claim 20, to recite “computer program product comprising one or more computer-readable storage devices having stored thereon computer-executable instructions…”.  (See Amended Claims filed 1/21/2020).

Office Action dated 4/22/2020, it was noted that “computer-readable storage devices” typically cover forms of non-transitory tangible media and transitory propagating signals per se. Accordingly, under its broadest reasonable interpretation, the term “computer-readable storage devices” may then comprise only transitory propagating signals and/or carrier waves that are used to transmit information to electronic devices.  Hence, the claim, as amended, was determined to still be directed to non-statutory subject matter (i.e., embodiments covering only transitory signals per se). See MPEP 2106.03. 

Applicant’s paragraphs [0031]-[0032] recite:
[0031]    Embodiments described herein may comprise or utilize a special purpose or general-purpose computing system including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments described herein also include physical and other computer- readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computing system. Computer-readable media that store computer-executable instructions are physical storage media. Computer-readable media that carry computer-executable instructions are transmission media. Thus, by way of example, and not limitation, embodiments can comprise at least two distinctly different kinds of computer-readable media: storage media and transmission media. 

[0032]    Computer-readable storage media includes RAM, ROM, EEPROM, CD- ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other physical and tangible storage medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computing system.

[Emphasis added.]


claim 20 to recite “computer-readable hardware storage devices”. As stated in the previous section above, both the former claim language “computer-readable storage devices” and the current “computer-readable hardware storage devices” lack antecedence support in the original disclosure. Furthermore, neither the former claim language “computer-readable storage devices” nor the current claim language “computer-readable hardware storage devices” are defined in the original disclosure to properly exclude transitory signals. As previously stated, Examiner notes the term “device” has been consistently held by the courts to not inherently exclude the inclusion of signals in a manufacture claim. See MPEP 2106.03. 

Hence, claim 20 (as currently amended) is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the term "computer-readable hardware storage devices" covers both statutory and non-statutory embodiments, which are not eligible for patent protection, and therefore the claims are directed to non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). See MPEP 2106.03.

Applicant is reminded that an amendment to claim 20 explicitly stating “non-transitory” combined with the medium term (or variations thereof that include storage, non-volatile, etc.) would be sufficient to overcome the instant rejection under 35. U.S.C. 101 (i.e., covering signals per se). See 2010 Kappos Memo. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2,13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20150278263 A1) in view of Andrews et al. (US 20180096259 A1), in further view of Lillicrap et al. (US 20170024643 A1).

Regarding claim 1, Bowles teaches a computing system comprising: one or more processors (Bowles, Paragraph [0217] teaches system comprising one or more processors.);

one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (Bowles, Paragraph [0217] teaches computer-readable storage medum couples to the processing units for implementing the method), cause the computing system to perform a method for automatically training an actor upon the occurrence of a condition with respect to the actor, the method comprising: 

detecting … that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor, the trigger being associated with an activity and the trigger being one of mandatory training based on a policy associated with the activity, training being mandated because of a status of the actor, or training being mandated because the activity is being performed improperly (Bowles, Paragraph [0019] teaches detection devices capable of detecting at least the nearby presence of a user operating in an interactive game environment.; Bowles, Paragraph [0060] teaches game environment that utilizes points of detection by which players can be detected and information received and/or exchanged. The points of detection are endpoints or nodes of a network that send (receive) information to (from) the game computing architecture to provide realtime game status.; Bowles, Paragraph [0072] further teaches “triggers are sets of predetermined criteria to be met by the status of a device and user in relation to another device and another user.”; Bowles, Paragraph [0076] teaches “datastore can be used to define (either preset or manually entered) the criteria for the triggers and assigns the triggers to events that are preset or manually entered. As users navigate through the interactive play environment (the activity area), the user location, heading, and angle are monitored (e.g., continuously, frequently, etc.). Once the criteria for a trigger are met, then an associated event is initiated.”; Bowles, Paragraph [0078] further teaches the disclosed architecture facilitates the training of police and other law enforcement entities.; Bowles, Paragraph [0073] teaches a decision tree can be used to determine whether and which events are to be triggered.); 

in response to the detection …, determining that training is to be provided to the actor regarding the condition (Bowles, Paragraph [0073] teaches a decision tree can be used to determine whether and which events are to be triggered.; Bowles, Paragraph [0078] further teaches the disclosed architecture facilitates the training of police and other law enforcement entities.;); and
  
in response to determining, dispatching the training to the actor (Damman, Paragraph [0126] teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified. To this end, the user may be prompted to view a demonstration of the exercise in the interface device before being allowed to resume the exercise [as in “training is dispatched to the actor”].).

	Although Bowles teaches a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, (Bowles, Paragraph [0065] teaches detection of a user relative to a location in the game environment (activity area) can be detected using sonic sensors, infrared detection technology, etc.; Bowles, Paragraph [0070] teaches “the interactive environment is defined as the overall area covered by the mesh network of sensors and detectors”;), Bolwles does not distinctly disclose:
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions;
detecting from the space-time data structure …
in response to the detection from the space-time data structure, determining that training is to be provided to the actor regarding the condition;

Nevertheless, Andrews teaches:
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions (Andrews, Paragraph [0006] teaches “training data from multiple types of sensors and captured in previous capture sessions are fused within a physics-based tracking framework to train motion priors using different deep convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs) The training data can include temporal and spatial information provided from the sensors. …” [Note: physics-based tracking framework using CNN and RTRBMs in Andrews reading on space-time data structure comprising a computer-navigable graph…, as claimed].; Paragraph [0003] teaches “[In motion capture sessions, movements of the actor are typically sampled by a motion capture system many times per second as motion data.”; Paragraph [0002] teaches cameras or optical sensors track positions of markers in space for capturing motion of an actor – Note: the sensors are separate from the actor.] Paragraph [0007] teaches “nodes of the RTRBMs …” [reading on plurality of nodes as claimed]; Paragraph [0021] teaches “hierarchy of features” and further teaches “Actions of an actor (e.g., human) can be represented by trajectories of the actor’s skeletal joints. Spatial and temporal dynamics of the actor’s skeleton can be modeled as features. Data from motion capture sessions of the actor can provide such temporal and spatial information…” [Note: data from motion capture sessions fused within the CNN and RTRBMs reading on signal segment nodes]; Paragraph [0027] teaches example RTRBM and further teaches “the overall structure of the network form a bipartite graph” comprising “hidden and visible layer nodes.”; Paragraph [0087] teaches object simulation systems wherein “simulation can include determining motion and position of an object over time in response to one or more simulated forces or conditions. [Note: Andrews, Paragraph [0087] “in response to one or more simulated forces or conditions” reading on one or more triggers that define conditions and associated actions, as claimed.]); 

detecting from the space-time data structure that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor … (Andrews, Paragraph [0005] teaches “During real-time motion capture, the one or more motion models can be used to obtain an improved reconstruction of actor's motion even when the motion capture system employs a configuration with a sparse set of sensors or when there are sensor dropouts.”; Andrews, Paragraph [0006] teaches “physics-based tracking framework to train motion priors using different deep learning techniques, such as convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs).”; Andrews, Paragraph [0087] further teaches “determining motion and position of an object over time in response to one or more simulated forces or conditions”.; Note: Andrews, Paragraph [0087] “in response to one or more simulated forces or conditions” reading on detected from a trigger associated with the actor)…; 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, with the physics-based tracking framework to train motion priors using different deep learning techniques as taught by Andrews in order to overcome drawbacks in the prior art by providing improved motion estimation using deep motion priors with inverse dynamics, in particular when a sparse sensor 

Although the combination of Bowles in view of Andrews substantially teaches the claimed invention, the combination does not distinctly and/or otherwise disclose as clearly the limitation in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition; 

Nevertheless, Lillicrap teaches in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition (Lillicrap, Abstract teaches “training an actor neural network used to select action to be performed by an agent interacting with an environment”; Lillicrap, Paragraph [0003] teaches “reinforcement learning agents”; Paragraph [0004] further teaches using deep neural networks; Paragraph [0014] teaches “agent” may be implemented as one or more computer programs interacting with a simulated environment; Paragraph [0015] further teaches environment may be a real-world environment and the “agent” may be a mechanical agent [such as  a robot, an autonomous, or semiautonomous vehicle].);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking 



	Regarding claim 2, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 1, and Bowles further teaches the condition comprising that the actor is engaging or is about to engage in a physical activity (Bowles, Paragraph [0005] teaches configurable activity environment that enables training, and further teaches sensing user status (e.g., moving, stationary, etc.) and activity area information as part of the user activities in the activity area.; Bowles, Paragraph [0062] teaches detection of presence of a user operating in the environment.).



Regarding claim 13, Bowles teaches a computer implemented method for automatically training an actor upon the occurrence of a condition with respect to the actor, the method comprising executing computer-executable instructions upon one or more processors of a computing system to perform: 

detecting … that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor, the trigger being associated with an activity and the trigger being one of mandatory training based on a policy associated with the activity, training being mandated because of a status of the actor, or training being mandated because the activity is being performed improperly (Bowles, Paragraph [0019] teaches detection devices capable of detecting at least the nearby presence of a user operating in an interactive game environment.; Bowles, Paragraph [0060] teaches game environment that utilizes points of detection by which players can be detected and information received and/or exchanged. The points of detection are endpoints or nodes of a network that send (receive) information to (from) the game computing architecture to provide realtime game status.; Bowles, Paragraph [0072] further teaches “triggers are sets of predetermined criteria to be met by the status of a device and user in relation to another device and another user.”; Bowles, Paragraph [0076] teaches “datastore can be used to define (either preset or manually entered) the criteria for the triggers and assigns the triggers to events that are preset or manually entered. As users navigate through the interactive play environment (the activity area), the user location, heading, and angle are monitored (e.g., continuously, frequently, etc.). Once the criteria for a trigger are met, then an associated event is initiated.”; Bowles, Paragraph [0078] further teaches ; 

in response to the detection …, determining that training is to be provided to the actor regarding the condition (Bowles, Paragraph [0073] teaches a decision tree can be used to determine whether and which events are to be triggered.; Bowles, Paragraph [0078] further teaches the disclosed architecture facilitates the training of police and other law enforcement entities.;); and
  
in response to determining, dispatching the training to the actor (Damman, Paragraph [0126] teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified. To this end, the user may be prompted to view a demonstration of the exercise in the interface device before being allowed to resume the exercise [as in “training is dispatched to the actor”].).

	Although Bowles teaches a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, (Bowles, Paragraph [0065] teaches detection of a user relative to a location in the game environment (activity area) can be detected using sonic sensors, infrared detection technology, etc.; Bowles, Paragraph [0070] teaches “the interactive environment is 
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions;
detecting from the space-time data structure …
in response to the detection from the space-time data structure, determining that training is to be provided to the actor regarding the condition;

Nevertheless, Andrews teaches:
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions (Andrews, Paragraph [0006] teaches “training data from multiple types of sensors and captured in previous capture sessions are fused within a physics-based tracking framework to train motion priors using different deep learning techniques, such as convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs) The training data can include temporal and spatial information provided from the sensors. …” [Note: physics-based tracking framework using CNN and RTRBMs in Andrews reading on space-time data structure comprising a computer-navigable graph…, as claimed].; Paragraph [0003] teaches “[In motion capture sessions, movements of the actor are typically sampled by a motion capture system many times per second as motion data.”; Paragraph [0002] teaches cameras or optical sensors track positions of markers in space for capturing motion of an actor – Note: the sensors are separate from the actor.] Paragraph [0007] teaches “nodes of the RTRBMs …” [reading on plurality of nodes as claimed]; Paragraph [0021] teaches “hierarchy of features” and further teaches “Actions of an actor (e.g., human) can be represented by trajectories of the actor’s skeletal joints. Spatial and temporal dynamics of the actor’s skeleton can be modeled as features. Data from motion capture sessions of the actor can provide such temporal and spatial information…” [Note: data from motion capture sessions fused within the CNN and RTRBMs reading on signal segment nodes]; Paragraph [0027] teaches example RTRBM and further teaches “the overall structure of the network form a bipartite graph” comprising “hidden and visible layer nodes.”; Paragraph [0087] teaches object simulation systems wherein “simulation can include determining motion and position of in response to one or more simulated forces or conditions. [Note: Andrews, Paragraph [0087] “in response to one or more simulated forces or conditions” reading on one or more triggers that define conditions and associated actions, as claimed.]); 

detecting from the space-time data structure that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor … (Andrews, Paragraph [0005] teaches “During real-time motion capture, the one or more motion models can be used to obtain an improved reconstruction of actor's motion even when the motion capture system employs a configuration with a sparse set of sensors or when there are sensor dropouts.”; Andrews, Paragraph [0006] teaches “physics-based tracking framework to train motion priors using different deep learning techniques, such as convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs).”; Andrews, Paragraph [0087] further teaches “determining motion and position of an object over time in response to one or more simulated forces or conditions”.; Note: Andrews, Paragraph [0087] “in response to one or more simulated forces or conditions” reading on detected from a trigger associated with the actor)…; 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, with the physics-based tracking framework to 

Although the combination of Bowles in view of Andrews substantially teaches the claimed invention, the combination does not distinctly and/or otherwise disclose as clearly the limitation in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition; 

Nevertheless, Lillicrap teaches in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition (Lillicrap, Abstract teaches “training an actor neural network used to select action to be performed by an agent interacting with an environment”; Lillicrap, Paragraph [0003] teaches “reinforcement learning agents”; Paragraph [0004] further teaches using deep neural networks; Paragraph [0014] teaches “agent” may be implemented as one or more computer programs interacting with a simulated environment; Paragraph [0015] further teaches environment may be a real-world environment and the “agent” may be a mechanical agent [such as  a robot, an autonomous, or semiautonomous vehicle].);





	Regarding claim 14, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 13, and Bowles further teaches the condition comprising that the actor is engaging or is about to engage in a physical activity (Bowles, Paragraph [0005] teaches configurable activity environment that enables training, and further teaches sensing user status (e.g., moving, stationary, etc.) and activity area information as part of the user activities in the activity area.; Bowles, Paragraph [0062] teaches detection of presence of a user operating in the environment.).



Regarding claim 20, Bowles teaches a computer program product comprising one or more computer-readable storage devices having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for automatically training an actor upon the occurrence of a condition with respect to the actor (Bowles, Paragraph [0217] teaches computer-readable storage medium for implementing method; Bowles, Paragraph [0222] teaches one or more programs stored in memory), the method comprising: 

detecting … that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor, the trigger being associated with an activity and the trigger being one of mandatory training based on a policy associated with the activity, training being mandated because of a status of the actor, or training being mandated because the activity is being performed improperly (Bowles, Paragraph [0019] teaches detection devices capable of detecting at least the nearby presence of a user operating in an interactive game environment.; Bowles, Paragraph [0060] teaches game environment that utilizes points of detection by which players can be detected and information received and/or exchanged. The points of detection are endpoints or nodes of a network that send (receive) information to (from) the game computing architecture to provide realtime game status.; Bowles, Paragraph [0072] further teaches “triggers are sets of predetermined criteria to be met by the status of a device and user in relation to another ; 

in response to the detection …, determining that training is to be provided to the actor regarding the condition (Bowles, Paragraph [0073] teaches a decision tree can be used to determine whether and which events are to be triggered.; Bowles, Paragraph [0078] further teaches the disclosed architecture facilitates the training of police and other law enforcement entities.;); and
  
in response to determining, dispatching the training to the actor (Damman, Paragraph [0126] teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified. To this end, the user may be prompted to view a demonstration of the exercise in the interface device before being allowed to resume the exercise [as in “training is dispatched to the actor”].).

a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, (Bowles, Paragraph [0065] teaches detection of a user relative to a location in the game environment (activity area) can be detected using sonic sensors, infrared detection technology, etc.; Bowles, Paragraph [0070] teaches “the interactive environment is defined as the overall area covered by the mesh network of sensors and detectors”;), Bolwles does not distinctly disclose:
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions;
detecting from the space-time data structure …
in response to the detection from the space-time data structure, determining that training is to be provided to the actor regarding the condition;

Nevertheless, Andrews teaches:
accessing at least a portion of a space-time data structure comprising a computer-navigable graph of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors, the sensors separate from the physical entities, in a physical space over a plurality of times, the computer-navigable graph comprising a plurality of nodes including a plurality of signal segment nodes, each of at least some of the plurality of signal segment nodes evidencing a feature represented in one or more of the plurality of features, the space-time data structure also comprising one or more triggers that define conditions and associated actions (Andrews, Paragraph [0006] teaches “training data from multiple types of sensors and captured in previous capture sessions are fused within a physics-based tracking framework to train motion priors using different deep learning techniques, such as convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs) The training data can include temporal and spatial information provided from the sensors. …” [Note: physics-based tracking framework using CNN and RTRBMs in Andrews reading on space-time data structure comprising a computer-navigable graph…, as claimed].; Paragraph [0003] teaches “[In motion capture sessions, movements of the actor are typically sampled by a motion capture system many times per second as motion data.”; Paragraph [0002] teaches cameras or optical sensors track positions of markers in space for capturing motion of an actor – Note: the sensors are separate from the actor.] Paragraph [0007] teaches “nodes of the RTRBMs …” [reading on plurality of nodes as claimed]; Paragraph [0021] teaches “hierarchy of features” and further teaches “Actions of an actor (e.g., human) can be represented by trajectories of the actor’s skeletal joints. Spatial and temporal dynamics of the actor’s skeleton can be modeled as features. Data from motion capture sessions of the actor can provide such temporal and spatial Note: data from motion capture sessions fused within the CNN and RTRBMs reading on signal segment nodes]; Paragraph [0027] teaches example RTRBM and further teaches “the overall structure of the network form a bipartite graph” comprising “hidden and visible layer nodes.”; Paragraph [0087] teaches object simulation systems wherein “simulation can include determining motion and position of an object over time in response to one or more simulated forces or conditions. [Note: Andrews, Paragraph [0087] “in response to one or more simulated forces or conditions” reading on one or more triggers that define conditions and associated actions, as claimed.]); 

detecting from the space-time data structure that a condition has occurred with respect to an actor, the actor associated with at least one of the sensed physical entities and the condition detected from a trigger associated with the actor … (Andrews, Paragraph [0005] teaches “During real-time motion capture, the one or more motion models can be used to obtain an improved reconstruction of actor's motion even when the motion capture system employs a configuration with a sparse set of sensors or when there are sensor dropouts.”; Andrews, Paragraph [0006] teaches “physics-based tracking framework to train motion priors using different deep learning techniques, such as convolutional neural networks (CNN) and Recurrent Temporal Restricted Boltzmann Machines (RTRBMs).”; Andrews, Paragraph [0087] further teaches “determining motion and position of an object over time in response to one or more simulated forces or conditions”.; Note: Andrews, Paragraph [0087] “in response to detected from a trigger associated with the actor)…; 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, with the physics-based tracking framework to train motion priors using different deep learning techniques as taught by Andrews in order to overcome drawbacks in the prior art by providing improved motion estimation using deep motion priors with inverse dynamics, in particular when a sparse sensor configuration is used or when there are sensor dropouts.  (Andrews, paragraphs [0003], [0004], and [0005]). 

Although the combination of Bowles in view of Andrews substantially teaches the claimed invention, the combination does not distinctly and/or otherwise disclose as clearly the limitation in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition; 

Nevertheless, Lillicrap teaches in response to the detection from the computer-navigable graph, determining that training is to be provided to the actor regarding the condition (Lillicrap, Abstract teaches “training an actor neural network used to select action to be performed by an agent interacting with an environment”; Lillicrap, Paragraph [0003] teaches “reinforcement learning agents”; Paragraph [0004] “agent” may be implemented as one or more computer programs interacting with a simulated environment; Paragraph [0015] further teaches environment may be a real-world environment and the “agent” may be a mechanical agent [such as  a robot, an autonomous, or semiautonomous vehicle].);

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques taught by Andrews, to further include the training of actor neural networks for selecting an action to be performed by an “agent”, as taught by Lillicrap, in order to provide a reinforcement learning system that can effectively and directly learn an effective action selection policy in high-dimensional continuous action spaces – even for tasks that require fine control of actions. (Lillicrap, Paragraph [0006]). 


21.	Claims 3-8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20150278263 A1) in view of Andrews et al. (US 20180096259 A1), in further view of Lillicrap et al. (US 20170024643 A1), in further view of Damman (US 20150169763 A1). 

	Regarding claim 3, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 1, however, the combination does not distinctly disclose the dispatching of training to the actor comprising: dispatching a representation of a signal segment to the actor, the representation providing training to the actor. 

Nevertheless, Damman teaches the dispatching of training to the actor comprising: dispatching a representation of a signal segment to the actor, the representation providing training to the actor (Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraph [0125] teaches “a screen may be positioned in front of the user to illustrate the user's form visually using a model or avatar so that the user can see easily what he or she is doing incorrectly.”; Paragraph [0126] further teaches exercise system may monitor body alignment and limb positions during exercises, and may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified. To this end, the user may be prompted to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by 



	Regarding claim 4, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 3, and Damman further teaches the condition with respect to the actor being that the actor is performing the physical activity improperly (Paragraph [0086] teaches exercise system may provide training measurement, recording, analysis and tracking that may allow for the determination of training regimen efficacy.; Paragraphs [0126] teaches exercise system may monitor body alignment and limb positions during exercises, and paragraph [0126] further teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified.), the representation of the signal segment being different depending on how the actor is performing the physical activity improperly (Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraph [0125] teaches “multiple screens may be used for near real-time display of technique [as in screen may be positioned in front of the user to illustrate the user's form visually using a model or avatar so that the user can see easily what he or she is doing incorrectly.”; Paragraph [0126] teaches prompting a user to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 5, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 3, and Damman further teaches the signal segment comprising a multi-sensor signal segment (Paragraph [0044] teaches exercise module may include a plurality of sensors movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraphs [0126] teaches exercise system may monitor body alignment and limb positions during exercises, and paragraph [0126] further teaches the system may provide real-time indication to the user that the user’s form is improper.; Paragraph [0125] teaches other indications (aside from video capture or avatar/model displays) provided to users may include audio tones, blinking lights, or vibrations to warn users about failures in technique depending on the desired outcome of the exercise.)

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 6, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 3, and Damann further teaches the signal segment comprising a video signal segment (Damman, Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture).; Paragraph [0125] teaches multiple screens may be used for near real-time display of technique.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 7, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman, teaches all of the limitations of claim 3, and a physical entity represented in the signal segment being a target of work similar to a target of work to be or being operated upon by the actor in the activity (Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraph [0125] teaches “multiple screens may be used for near real-time display of technique [as in “being different depending on how the actor is performing”] and further teaches “a screen may be positioned in front of the user to illustrate the user's form visually using a model or avatar so that the user can see easily what he or she is doing incorrectly.”; Paragraph [0126] teaches prompting a user to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 8, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 3, and Damman further teaches a physical entity represented in the signal segment being someone that is performing the activity in the past (Paragraph [0126] teaches prompting a user to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.; Paragraph [0125] teaches a user can also record their activity (i.e. workout) on a mobile device for review at a later time, allowing the user to benefit from feedback or automated spotting of technique on a larger screen (e.g., a screen at the gym or other entity)).
	


	Regarding claim 12, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 1. 

Examiner believes that the combination of Bowles in view of Andrews in further view of Lillicrap teaches or at the least implies the condition with respect to the actor being that the actor is performing the physical activity improperly (Bowles, Paragraphs [0003] and [0005] teach enabling the detailed capture of data for the users, area of activity situations, and overall assessment of the activity and users.; Bowles, Paragraph [0047] teaches enabling training; Bowles, Paragraph [0049] teaches “in the 

	Damman teaches the condition with respect to the actor being that the actor is performing the physical activity improperly (Paragraph [0086] teaches exercise system may provide training measurement, recording, analysis and tracking that may allow for the determination of training regimen efficacy.; Paragraphs [0126] teaches exercise system may monitor body alignment and limb positions during exercises, and paragraph [0126] further teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s 



	Regarding claim 15, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 13, however, the combination does not distinctly disclose the dispatching of training to the actor comprising: dispatching a representation of a signal segment to the actor, the representation providing training to the actor. 

Nevertheless, Damman teaches the dispatching of training to the actor comprising: dispatching a representation of a signal segment to the actor, the representation providing training to the actor (Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraph [0125] teaches “a screen may be positioned in front of the user to illustrate the user's form visually using a model or avatar so that the user can see easily what he or she is doing incorrectly.”; Paragraph [0126] further teaches exercise system may monitor body alignment and limb positions during exercises, and may provide real-time indication to the user that the user’s form is improper and that the exercise should be stopped and/or modified. To this end, the user may be prompted to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 16, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 15, and Damman further teaches the condition with respect to the actor being that the actor is performing the physical activity improperly (Paragraph [0086] teaches exercise system may provide training measurement, recording, analysis and tracking that may allow for the determination of training regimen efficacy.; Paragraphs [0126] teaches exercise system may monitor body alignment and limb positions during exercises, and paragraph [0126] further teaches the system may provide real-time indication to the user that the user’s form is improper and that the exercise should be modified.), the representation of the signal segment being different depending on how the actor is performing the physical activity improperly (Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraph [0125] teaches “multiple screens may be used for near real-time display of technique [as in “being different depending on how the actor is performing”] and further teaches “a screen may be positioned in front of the user to illustrate the user's form visually using a model or avatar so that the user can see easily what he or she is doing incorrectly.”; Paragraph [0126] teaches prompting a user to view a demonstration of the exercise in the interface device before being allowed to resume the exercise.). 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]). 



	Regarding claim 17, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 15, and Damman further teaches the signal segment comprising a multi-sensor signal segment (Paragraph [0044] teaches exercise module may include a plurality of sensors (e.g., accelerometers, gyroscopes, among others) utilized in evaluating the user’s physical activity; Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture); Paragraphs [0126] teaches exercise system may monitor body alignment and limb positions during exercises, and paragraph [0126] further teaches the system may provide real-time indication to the user that the user’s form is improper.; Paragraph [0125] teaches other indications (aside from video capture or avatar/model displays) provided to users may include audio tones, blinking lights, or vibrations to warn users about failures in technique depending on the desired outcome of the exercise.)

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s 



	Regarding claim 18, the combination of Bowles in view of Andrews in further view of Lillicrap, in further view of Damman teaches all of the limitations of claim 15, and Damann further teaches the signal segment comprising a video signal segment (Damman, Paragraph [0115] teaches movements of a user can be tracked using gesture and motion recognition devices, such as a video tracking device (e.g., video capture).; Paragraph [0125] teaches multiple screens may be used for near real-time display of technique.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the providing of a visual representation and/or viewing of demonstrations of exercises to the user, as taught by Damman, in order to provide the user with a real-time indication that user’s form is improper and that the exercise (i.e., the activity) should be stopped and/or modified. (Damman, Paragraph [0126]).
	
22.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20150278263 A1) in view of Andrews et al. (US 20180096259 A1) in further view of Lillicrap et al. (US 20170024643 A1) in further view of Fitzgibbon et al. (US 20110228976 A1). 

Regarding claim 9, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 8. Although the combination substantially teaches the invention, the combination does not distinctly and/or otherwise disclose as clearly the limitation the signal segment being a multi-video signal segment in which the point of view changes to a different sensor upon the occurrence of one or more conditions with respect to the selected physical entity or selected portion of the physical entity. 

Nevertheless, Fitzgibbon teaches the signal segment being a multi-video signal segment in which the point of view changes to a different sensor upon the occurrence of one or more conditions with respect to the selected physical entity or selected portion of the physical entity (Paragraph [0046] teaches depth camera system that may include two or more physically separated cameras that view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information.).

. 

23.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20150278263 A1) in view of Andrews et al. (US 20180096259 A1) in further view of Lillicrap et al. (US 20170024643 A1) in further view of Siskind et al. (US 20140369596 A1).

	Regarding claim 10, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 3, however, although the combination substantially teaches the claimed invention, the combination does not distinctly disclose the representation comprising an automatically generated narration of what is happening in the signal segment.

	Siskind teaches the representation comprising an automatically generated narration of what is happening in the signal segment (Paragraph [0045] teaches used to automatically generate description [as is a “narration”] of new video.; Paragraph [0078] teaches candidate descriptions may comprise sentences employing, in part, linguistic models.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include to further include  the method for automatically generating description of a video as taught by Siskind in order to provide automatically generated descriptions [i.e., “narrations”] of video clips employing techniques that bridge the gap between language and computer vision by extracting meaning representations from complex visual scenes and also provides an improved scheme over the prior art that exhibits temporal coherency as required by detection-based tracking and motion profile described by hidden Markov models. (Siskind, Paragraphs [0012] and [0126]).


	Regarding claim 19, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 15, however, although the combination substantially teaches the claimed invention, the combination does not  the representation comprising an automatically generated narration of what is happening in the signal segment.

Siskind teaches the representation comprising an automatically generated narration of what is happening in the signal segment (Siskind, Paragraph [0045] teaches learning representation for word meanings from short video clips paired with sentences and the learned word meanings can be subsequently used to automatically generate description [as is a “narration”] of new video.; Paragraph [0078] teaches candidate descriptions may comprise sentences employing, in part, linguistic models.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the method for automatically generating description of a video as taught by Siskind in order to provide automatically generated descriptions [i.e., “narrations”] of video clips employing techniques that bridge the gap between language and computer vision by extracting meaning representations from complex visual scenes and also provides an improved scheme over the prior art that exhibits temporal coherency as required by detection-based tracking and motion profile described by hidden Markov models. (Siskind, Paragraphs [0012] and [0126]).


24.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 20150278263 A1) in view of Andrews et al. (US 20180096259 A1) in further view of Lillicrap et al. (US 20170024643 A1) in further view of DeCarlo (US 20160354664 A1).

	Regarding claim 11, the combination of Bowles in view of Andrews in further view of Lillicrap teaches all of the limitations of claim 1, however, the combination does not distinctly disclose the dispatching of training to the actor comprising: dispatching a representation of a robot to the actor, the robot providing training to the actor. 

	Neverhteles, DeCarlo teaches the dispatching of training to the actor comprising: dispatching a representation of a robot to the actor, the robot providing training to the actor (DeCarlo, Paragraph [0018] teaches computer implemented athletic training apparatus, system and/or computer program product comprising providing a robotically controlled moveable athletic training device. ; Paragraph [0029] further teaches “robotic sports interactions may be provided, where a human may compete against a robotic machine, or on a robotically controlled platform” [as in for the “robot providing training to actor”].; Paragraph [0064] teaches (with reference to Fig. 30) an exemplary athletic training system including an exemplary robotic arm and mechanisms for analyzing the swimmer’s movements; Paragraph include a robot and/or one or more displays and/or optional speech bubbles.).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the activity environment and data system for user activity processing, as taught by Bowles, as modified by the physics-based tracking framework to train motion priors using different deep learning techniques, as taught by Andrews, as modified by the training of actor neural networks for selecting an action to be performed by an “agent” as taught by Lillicrap, to further include the athletic training system comprising providing training to a user by a robot or by a robotically controlled device, as taught by DeCarlo, in order to overcome shortcomings of conventional solutions by providing athletic training that allows for an optimal training experience simulating the real world, in game variable movement, in a compressed training area. (DeCarlo, Paragraphs [0015] and [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123